DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1, 2, and 19-25 are pending.
Claims 3-18 are cancelled.
Claim 25 was added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra (US 20070028383 A1), herein referred to as Mehrotra, in view of Isola (US 4875245 A), herein referred to as Isola.
Regarding claim 1, Mehrotra discloses a bedding system comprising a bedding component (reversible top sheet 98) having a front fabric (first main piece 16) and a back fabric (second main piece 18), the front fabric and back fabric being attached together (reversible top sheet 98 is constructed similarly to pillowcase 10 where the side edges are stitched together showing a motif of the first side of the first main piece and a motif of the first side of the second main piece 18), wherein the front fabric and back fabric are single continuous sheet each comprising a first design motif on one side and a second design motif on the opposite side. Mehrotra does not explicitly teach wherein the front fabric is a single continuous sheet comprising a first pattern print and a first solid print and wherein the back fabric is a single continuous sheet comprising a second pattern print and a second solid print, wherein the bedding component is reconfigurable in at least four configurations when placed atop a bed and with an upper one end thereof folded over towards the side of the fabric that is visible. Isola, however, discloses bed cloths adapted to be printed where said printed media can be one of any design, pattern, graphic, or other article or object for the purpose of providing different visual impressions according to the orientation or configuration of the bed cloths (see column 6, lines 21-54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Mehrotra to have any combination of printed media on the sheets as taught by Isola for the purpose of providing different visual impressions depending on how the sheets are folded or disposed on a mattress. Examiner further notes that since that a design having a pattern and a solid still effectively functions as a pattern since the claimed design can be printed on any number of sheets as a distinct pattern. Furthermore, since the printed matter does not provide any structural or functional difference outside of design choice, the limitation bears no patentable weight. Regardless of the printed design on a sheet, said sheet can still be disposed on a mattress in any position or folded configuration. See In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.
Regarding claim 2, Mehrotra (in view of Isola) teaches the bedding component comprises at least one selected from a group consisting of a duvet, a duvet cover, a comforter, a quilt, a blanket, a fitted sheet, a flat sheet, a pillow case and/or a pillow sham (see Mehrotra, paragraph [0005]; reversible bedding article comprises fitted sheets, top sheets, or pillows).
Regarding claim 19, Mehrotra (in view of Isola) teaches the front and back fabrics comprise front and rear sides, wherein the prints are printed on the front sides of the front and back fabrics and wherein the front and back fabrics are attached together with the rear side of the front fabric facing the rear side of the back fabric (see Mehrotra, each of the first main piece 16 and second main piece 18 comprises a front and rear face having a different design motif, see paragraph [0025]).
Regarding claim 20, Mehrotra discloses a bedding article (reversible top sheet 98) comprising a first side comprising a single continuous fabric (first main piece 16) but does not explicitly teach a second side comprising a single continuous fabric (second main piece 18), wherein a first half of the first side comprises a first design, a second half of the first side comprises a second design, a first half of the second side comprises a third design, and a second half of the second side comprises a fourth design, wherein the first half of first side and the first half of the second side are opposite one another and the second half of the first side and the second half of the second are opposite one another, and wherein the bedding article is configured to provide four configurations when placed atop a bed with one end thereof folded over the side of the bedding article that is visible. Isola, however, discloses bed cloths adapted to be printed where said printed media can be one of any design, pattern, graphic, or other article or object for the purpose of providing different visual impressions according to the orientation or configuration of the bed cloths (see column 6, lines 21-54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Mehrotra to have any combination of printed media on the sheets as taught by Isola for the purpose of providing different visual impressions depending on how the sheets are folded or disposed on a mattress. Examiner further notes that since that a design having a pattern and a solid still effectively functions as a pattern since the claimed design can be printed on any number of sheets as a distinct pattern. Furthermore, since the printed matter does not provide any structural or functional difference outside of design choice, the limitation bears no patentable weight. Regardless of the printed design on a sheet, said sheet can still be disposed on a mattress in any position or folded configuration. See In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.
Regarding claims 21-24, Mehrotra (in view of Isola) teaches (claim 21) a first configuration wherein the first and fourth designs are visible when placed atop the bed with the first design folded over, or (claim 22) a second configuration wherein the first and fourth designs are visible when placed atop the bed with the fourth design folded over, or (claim 23) a third configuration wherein the second and third designs are visible when placed atop the bed with the second design folded over, or (claim 24) a fourth configuration wherein the second and third designs are visible when placed atop the bed with the third design folded over. Examiner notes that the bed sheets taught by Mehrotra can be placed on a mattress with either side up and can furthermore be folded on a mattress along any point. Isola teaches printing designs comprising a pattern or graphic on bed sheets or pillows where it therefore flows naturally that any combination placing a face of the sheet and folding along any printed design is taught by the combination of the references.
Regarding claim 25, Mehrotra (in view of Isola) teaches the first pattern print is dissimilar to the second pattern print and the first solid print is dissimilar to the second solid print. Examiner notes that Isola is relied on to teach design, pattern, or graphic prints on bed cloths where printing dissimilar patterns falls within the inventive concept. The limitation lacks patentable weight since printing dissimilar designs, patterns, or graphics is a matter of design choice where since it has been held that “The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art”. See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. 
With regards to claims 1 and 20, applicant’s attorney argues that Mehrotra in view of Isola fails to teach “a bedding component having a front fabric and a back fabric wherein the front fabric is a single continuous sheet comprising a first pattern print and a first solid print and the back fabric is a single continuous sheet comprising a second pattern print and a second solid print.” Examiner respectfully disagrees. Mehrotra explicitly discloses reversible sheets comprising a first main piece and second main piece that can be defined as single continuous sheets and Isola is relied upon to teach printable designs, patterns or graphics on bed cloths. It should be noted that the claimed “first pattern print and first solid print” and “the second pattern print and second solid print” can still be considered a first design on the front fabric and a second design on the second fabric as a whole. The limitations of the claim are therefore taught by the teachings of Isola. 
Applicant’s attorney further argues that the combination of Mehrotra modified by Isola fails to teach “the bedding component is reconfigurable in at least four configurations when placed atop a bed and with an upper one end thereof folded over towards the side of the fabric that is visible.” Examiner respectfully disagrees. Since the structural limitations of the claim are met, the functional limitations of the claim are achievable by the prior art. In this case, the bed cloth disclosed by Mehrotra is made of a fabric that is flexible and can fold in in the first main piece and the second main piece. Regardless of the printed graphic design, the sheets are capable of being folded across any axis in the longitudinal or lateral directions. It can further be noted that since Isola is relied upon to teach aesthetic graphical prints on the surfaces of the sheets, it therefore flows naturally that folding the first and second main pieces would result in different visual impressions. Folding over an end of the sheet while it’s lying on either the first main piece side or the second main piece side naturally provides at least four configurations. The limitations of the claim are therefore met by Mehrotra in view of Isola. 
Applicant’s attorney also argues that the Examiner failed to provide reasonable rationale or motivation to combine the teachings of Mehrotra and Isola. Examiner respectfully disagrees since motivation to combine is expressed in claims 1 and 20 as the following, “It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Mehrotra to have any combination of printed media on the sheets as taught by Isola for the purpose of providing different visual impressions depending on how the sheets are folded or disposed on a mattress.”
In response to applicant's argument that “the bedsheet of Isola is related only to a single sheet and thus does not relate to a bedding component having a front and back fabric”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The rejections of claims 1, 2, and 19-24 under 35 U.S.C. §103 stand.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses duvets, sheets, covers, comforters, quilts, blankets, and pillow cases relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Mehrotra and Isola.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/7/2022